                   Case 2:20-cr-00386-GAM Document 31 Filed 02/23/21 Page 1 of 1




                               IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          :            Date of
                                                  :            Notice: 2/23/2021
                       v.                         :
                                                  :
JON FREY                                          :            Criminal No. 20-386
480 Springfield Drive,
Southampton, PA 18933
                                               Notice
                TAKE NOTICE that the above-entitled case has been set for a jury trial in the
 United States District Court, United States Courthouse, 601 Market Street, Philadelphia,
 Pennsylvania, on Monday, August 9, 2021 at 9:30 a.m. before the Honorable Gerald A. McHugh,
 in a courtroom to be determined.

           THE DEFENDANT IS DIRECTED TO REPORT TO THE COURTROOM ON
 THE DATE AND TIME STATED ABOVE. IF THE DEFENDANT FAILS TO APPEAR AS
 DIRECTED, THE BAIL MAY BE FORFEITED AND A BENCH WARRANT ISSUED.

               If the defendant is presently in jail, the defendant or his counsel shall notify the
 undersigned in writing immediately so that the necessary procedures can be taken to have the
 defendant present in the courtroom.

  NO INTERPRETER REQUIRED


                                                      Very truly yours,


                                                      /s/ Christian J. Henry
                                                      Deputy Clerk to Judge McHugh
                                                       267-299-7307



                                                      Notice to:
                                                      Defendant
                                                      G. Pagano, Defense Counsel
                                                      J. Kang, AUSA
                                                      U.S. Marshal
                                                      Probation Office
                                                      Pretrial Services
                                                      Crystal Wardlaw
Cr 4 (rev. 8/97)
